McCARTY, C. J.,
(dissenting).
In my opinion, the complaint in this case does not state facts sufficient to constitute- a cause of action, and hence the trial court did not err in sustaining the demurrer interposed by respondents, and I therefore dissent from the result arrived at in the foregoing opinion written by Mr. Justice Erice.
Appellants base their right for a recovery in this action upon the alleged breach by respondents- of a “certain written contract,” and not upon a contract partly in writing and partly oral. The allegations of the complaint wherein the terms of the alleged contract are pleaded are as follows: “The said plaintiffs and defendants entered into a, certain written contract in words and figures following to wit: Oct. 16, ’03. I hereby sell and agree to deliver to Bailey & Sons, a.t their place of business in Logan City, Utah, 125 bushels of lucem seed, at the rate of 10 3-4 cents per pound after said seed is recleaned; said seed to be in said D'avid and Andrew Leish-man’s sacks. [Signed] Andrew Leishman. David Leishman. That thereby, and by the terms of the said contract, *134tbe said, defefidants bad agreed to deliver the said seed to said plaintiffs at said Logan City within a reasonable time, and these plaintiffs allege and aver that ten days or less time after the maldng of the said contract was a reasonable time within which to deliver the said seed.” I think it is apparent that the writing signed by respondents constitutes the entire alleged contract sued on in this action.
I concur in the prevailing opinion wherein it is said:
“For the purposes of this decision, we will assume the contention of counsel for respondents that the memorandum sued on is a mere offer to sell made by respondents to appellants. As an offer, therefore, it was subject to acceptance by appellants, and was not intended as a complete contract, and would not be such unless and until acceptance.”
And, as stated in the opinion, such acceptance could be made either orally or in writing. I also agree with that part, of the opinion which reads as follows:'
“It is further argued that the complaint is insufficient because there is no allegation that the offer made by respondents was accepted by appellants. If this be so, then, of course, there could be no enforceable contract, and hence no cause of action.”
But I fail to find any allegation in the complaint which alleges an acceptance by appellants, or any allegation from which an acceptance can be inferred within the ten days which appellants by the allegations of their complaint fixed as a reasonable time for respondents to have delivered'thA seed from the date of their written offer.. In fact, counsel for appellant, in their oral argument of the case before this court, did not contend, nor do they claim in their printed briefs, that the complaint in terms alleges an acceptance, or that there was in fact an acceptance by appellants. Their contention is that the written offer of respondents constituted a complete contract. In their brief they say: “Defendants not only gave their word but also their written contract signed by both of them to deliver this seed at a specific price and place. Herein we find all the terms of a good contract.” And again, “Leishman Brothers are the parties to. be charged, and *135we have their signatures to tbe contract in question.” They further say, by way of argument, “That mutuality of obligation is not essential to render a party liable upon a contract; if there is a consideration for his undertaking, he is bound; and that the fact that the contract may not he enforceable against one party because not subscribed by him, is no defense to the other by vjhom it is subscribed/’ — citing eases. (The italics are mine.) Continuing, they say: “In some of these cases this subject of mutuality and unilateral contracts is discussed,’not only from a point of equity, but also from a standpoint of law. Whatever way we look at the subject, we find that the weight of authority, both in equity and at law, is in favor of upholding a contract of this kind.” It will thus be seen that the alleged contract pleaded by appellants in their complaint, and discussed by their counsel is the written offer made by respondents.
Nor do I think that the recital in the complaint, “that plaintiffs, on the 'Tth day of November, 1903 (twenty-one days after date of respondents’ offer), and at divers other times prior thereto, demanded of said respondents that they deliver the said seed in accordance with the terms of said agreement,” is a sufficient allegation of an acceptance to complete the contract, when considered in connection with the preceding paragraph of the complaint which fixes ten days as a reasonable time for respondents to have delivered the seed from the date of .their offer. To hold that this demand was sufficient to put respondents in default, and make them liable for breach of contract, would be in effect holding that respondents were legally bound to deliver the seed before their offer to sell was accepted by appellants. By an examination of the case of Bower v. Whitney, 88 Minn. 168, 92 N. W. 540, cited in support of the conclusions reached by my Brethren in the prevailing opinion, it will be.seen that the complaint in that case, among other things, alleged that “defendant agreed to sell and deliver to plaintiffs . . . eight hundred bushels of rye, at the agreed price thirty-six cents per bushel, which the plaintiff agreed to pay therefor.” (The emphasis is mine.)
*136It will tlxus be observed that the complaint in that ease expressly alleged a promise on the part of the plaintiff to pay'for tbe rye; whereas in the case before ns there is no such obligation, nor its equivalent, alleged in the complaint. Therefore, I do .not think the case supports the conclusions arrived at by my associates in the foregoing opinion.